In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-00112-CR
                             ________________________


                      WILLIAM RAYMOND SHAW, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE

                       On Appeal from the County Court at Law No. 2
                                    Potter County, Texas
            Trial Court No. 130,293-2, Honorable Pamela Cook Sirmon, Presiding


                                       May 30, 2013

                        ON ABATEMENT AND REMAND
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant William Raymond Shaw appeals from his conviction for driving while

intoxicated. The district clerk has requested an extension of time to file the record,

stating that appellant has not paid or made arrangements to pay for the record.

       Accordingly, we abate this appeal and remand the cause to the County Court at

Law No. 2 of Potter County (trial court) for further proceedings. Upon remand, the trial

court shall determine the following:
      1. whether appellant desires to prosecute the appeal;

      2. whether appellant is indigent; and, if so,

      3. whether appellant is entitled to a free record or appointed counsel.

      The trial court is also directed to enter such orders necessary to address the

aforementioned questions.     So too shall it include its findings on those matters

(including the name, address, and phone number of any attorney it may appoint to

represent appellant in this appeal) in a supplemental record and cause that record to be

filed with this court by June 28, 2013. Should further time be needed to perform these

tasks, then same must be requested before June 28, 2013.

      It is so ordered.

                                                Per Curiam

Do not publish.




                                            2